Citation Nr: 1116834	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to August 1991.
This matter arises before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

The issue of entitlement to service connection for genital warts been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The credible and competent evidence fails to demonstrate that the Veteran has vertigo that is related to his active duty service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist
	
Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in May 2003 and December 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the Veteran's initial service connection claims.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The December 2006 letter provided this notice to the Veteran.

The Board observes that the May 2003 letter was sent to the Veteran prior to the November 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the December 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and an August 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An August 2004 VA examination for audiology and speech pathology and a September 2004 VA examination for chronic fatigue syndrome addressed the Veteran's complaints of dizziness.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as collectively they are predicated on a full reading of service, VA, and private medical records in the Veteran's claims file.  The examinations considered all of the pertinent evidence of record and while the August 2004 VA examiner stated that he was unable to determine if the dizziness the Veteran was currently experiencing was related to dizziness the Veteran experienced in service without the proper testing, as will be further explained below, the September 2004 examiner included the Veteran's dizziness as a symptom of his service-connected chronic fatigue syndrome.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for vertigo has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Veteran contends that he experiences vertigo or dizziness that is related to dizziness that he experienced while on active duty and therefore requests service connection for vertigo.  

With regard to in-service incurrence of vertigo, the Board notes that the December 1984 report of medical history associated with the Veteran's entrance examination does not note any complaints of vertigo or dizziness or a skin condition.  However, the Board acknowledges that the Veteran's service treatment records indicate that in September 1990 the Veteran complained of dizziness and stuffy nose, but was not diagnosed with vertigo.  The Veteran's April 1991 report of medical history accompanying the separation examination noted that the Veteran complained of dizziness and vertigo, but there was no definitive diagnosis of vertigo provided in the separation examination.  The narrative portion of the report of medical history indicates that the Veteran reported that he experienced the first episode of vertigo in 1986 secondary to prolonged standing without loss of consciousness, and a second episode in 1991 with giving blood.  Following the separation examination, in May 1991, the Board does acknowledge, however, that the Veteran was diagnosed with vertigo secondary to labyrinthitis in the right ear due to allergic rhinitis.  

Post-service private treatment records, with regard to the issue of vertigo, indicate that in an August 1996 progress note from the Grand York Medical Center the Veteran complained of dizziness and was diagnosed with sinusitis.  In a May 2003 private examination note, Dr. S.K. noted by history that Veteran had sought treatment for vertigo.  The Center for Progressive Natural Health noted in a July 2003 letter that the Veteran displayed vertigo/dizziness upon rising from supine position on examination table during a February 2003 examination, but the doctor did not provide an explanation for the vertigo and the provided working diagnoses: possible cervical IVD syndrome, thoracic sprain/strain, minor AC joint separation, possible chronic fatigue and fibromyalgia, degenerative arthritis and a rash of unknown etiology; did not include vertigo.

The Veteran was afforded a VA examination in August 2004 which addressed the Veteran's complaints of dizziness in an audio and speech pathology examination.  In this examination the Veteran noted that his current dizziness was spontaneous and that sometimes he felt the room spinning and sometimes himself spinning.  The Veteran stated that his current experience was similar to what he experienced in 1991 while on active duty.  The Veteran further noted that he experienced it three times in 1991, but then did not experience it again until approximately April 2004.  The Veteran noted that at the time of the examination he was having episodes of dizziness 3-4 times a year lasting between 30 seconds and 10 minutes.  The Veteran stated that he had reported dizziness to all of his doctors over the years, however, as noted above, there is little mention of this in the private records.  He was receiving no specific medical management for these complaints at time of August 2004 VA examination.  The examiner noted that there was no formal dizziness evaluation of record, that is, there were no electronystagmography (ENG) test results.  The examiner was unable to relate current complaints of dizziness to service complaints of dizziness without ENG test results.  The examiner noted that the dizziness complaints could be triggered from different pathologies and without an ENG test the examiner stated that vestibular function could not be objectively evaluated and an opinion regarding the patient's dizziness complaint could not be provided.  The Board acknowledges the examiner's inability to provide an opinion however, significantly, the Veteran's dizziness was found to be a symptom of his chronic fatigue syndrome in the September 2004 VA examination.  Thus, the Board finds that further opinion is not necessary.  Moreover, the Board notes that as the Veteran is currently service connected for chronic fatigue syndrome, as a symptom of this disability the Veteran is not entitled to separate service connection for vertigo which, in this instance, is not a disability that exists in and of itself.  See 38 C.F.R. 4.14.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board notes that while there is evidence that the Veteran has complained of dizziness since separation from service, the Veteran has not been diagnosed with vertigo.  In each instance where the Veteran has complained of dizziness it has always been considered a symptom associated with another disability.  The Board acknowledges that two private examiners noted that the Veteran had vertigo, but in both instances it was by way of medical history provided by the Veteran and there was no specific diagnosis by either private examiner.  Therefore, mention of vertigo, is merely the recordation of the history as related by the Veteran, and does not represent a probative medical conclusion or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board acknowledges the Veteran's statements that he sought treatment while in service for dizziness and that the Veteran is competent to attest to this symptom.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe both conditions during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue.  The Veteran is competent and credible to report intermittent episodes of vertigo over the years.  However, it is the abundance of medical evidence that fails to provide a diagnosis of vertigo that is not associated with other disorders that serves to diminish the probative weight of the Veteran's report of vertigo as a separate disease entity.  In this regard the Board notes that the Veteran provided multiple private medical records regarding treatment for various ailments, most prominently sinus and allergy issues and chronic fatigue syndrome.  As noted above, however, these records make few mentions of complaints of dizziness.  In the few instances where the Veteran has complained of dizziness it is considered symptomatology associated with another disability.  It is reasonable to conclude that if the Veteran were suffering from recurrent dizziness or vertigo as a separate disease process, he would have reported it regularly, appropriate testing would have been conducted and a diagnosis would have been noted in the numerous treatment records.  As noted above, there is no current diagnosis of vertigo, and for the most part, the Veteran's complaints have been associated with a particular disease process not currently on appeal.  

The Board acknowledges that the Veteran did complain of dizziness both in service and post service, but the Veteran has not been diagnosed with vertigo that has been related to his active duty service.  Indeed the Board notes the Veteran's January 2007 statement in which he states that this condition is very infrequent and does not affect his daily life or ability to earn an income.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for vertigo is denied.


REMAND

While the Board regrets the further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a skin condition.

The Board notes, initially, that an April 1987 service treatment note states that the Veteran complained of a rash on arms, groin, and feet; he reported that he had been camping over the weekend and had contracted "something."  The Veteran was diagnosed with questionable contact dermatitis versus allergy.  

With regard to post-service complaints of a skin condition, the Board notes that in an October 1994 private treatment record, the Veteran presented with a left arm rash since June which the private examiner, Dr. P. B., stated was possibly related to sun exposure.  A September 1997 complaint of rash on the right side of waist was noted in a private treatment note from Grand York Medical Center; the assessment was right side shingles.  A subsequent note in September 1999 also noted that the Veteran complained of having poison ivy he contracted from his wife.  Additional records from the Grand York Medical Center dated April 6, 2001 note that the Veteran complained of poison ivy.  A subsequent note dated April 17, 2001 diagnosed the Veteran with contact dermatitis caused by poison ivy.  A February 2003 VA examination report provided a diagnosis of a rash of unknown etiology.  And finally, a private examiner, Dr. S. K., noted Veteran had a goose bump rash in May 2003, although the examiner did not provide a diagnosis of a chronic skin disorder.  At that time, the Veteran complained of fatigue and reported that he had had vertigo and a rash one month after he had been inoculated in August 1990.  A heavy metal screen was recommended and accomplished which demonstrated some reported abnormalities.  

Additionally, the Board notes that the Veteran has associated his claimed skin condition with immunizations he received prior to his service in the Persian Gulf.  Specifically the Veteran has reported that he gets strips of bumps that form on his skin, mostly on his left arm, but also on his face, legs, and right arm that did not occur until after he received his immunizations.    

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the treatment records indicate that the Veteran had a rash while in service as well as various reports of rashes post-service, the Board finds that an examination is warranted to determine if the Veteran suffers from a chronic skin disorder that is related to his active duty service, or alternatively to immunizations he received prior to his service in the Persian Gulf.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of any skin condition from which the Veteran currently suffers.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  The examiner should address whether any current skin condition is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  Finally the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current skin condition is etiologically related to immunizations that the Veteran received prior to his service in the Persian Gulf.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination. 

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


